DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2021.
Applicant's election with traverse of species, Group XV, in the reply filed on 2/28/2021 is acknowledged.  The traversal is on the ground(s) that 	there is no explanation as to why the different figures would be classified differently and require different fields of search.  This is not found persuasive because, for example, the original disclosure recites:

The sectional view of Figure 10 shows the extruder 100 having die outlets 102 and 104 used to extrude envelopes of plastic 106 and 108 used to form an outer corrugated wall and an inner smooth wall 151 of the double wall corrugated pipe.

Figure 15 clearly illustrates a product and Figure 10 illustrates a method of manufacturing. The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or .
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “first cuff portion 330” and “outer cuff portion 330”; however, both statement cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0127853, Sutton et al.
	In regards to claim 1, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose a reinforced plastic pipe having an inner pipe section of a first inner diameter reinforced by a series of outwardly extending reinforcing portions of a second greater diameter that reinforce and increase the strength of said inner pipe section; a male/female connector with one end of said reinforced plastic pipe having a two stage male connector (14) and an opposite end of said reinforced plastic pipe having a two 
	In regards to claim 2, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said first spigot portion is of reduced stiffness relative to said second spigot portion.
	In regards to claim 3, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said first cuff portion is of reduced stiffness relative to said inner cuff portion.
	In regards to claim 4, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose a coupling formed by insertion of said male connector in said female connector forms a section of pipe having a stiffness greater than the stiffness of said pipe intermediate the male and female connectors.
	In regards to claim 5, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said reinforced plastic pipe includes a series of outwardly extending reinforcing corrugations or outwardly extending reinforcing ribs.

In regards to claim 10, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said first spigot portion and said second cuff portion cooperate along the length thereof to form a sleeve arrangement generally extending the extent of overlap therebetween and said second spigot portion and said first cuff portion form a sleeve arrangement determined by the extent of overlap thereof; and wherein said sleeve arrangements are each effective without full insertion of said male connector in said female connector.
	In regards to claim 11, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said first spigot section is of a generally constant wall thickness approximately equal to the greatest wall thickness of said inner pipe section between said outwardly extending reinforcing portions.
	In regards to claim 12, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said reinforced plastic pipe is a corrugated reinforced plastic pipe with a series of spaced reinforcing corrugations selectively connected to said inner pipe section; and wherein said first spigot portion is of a length at least equal to a length of said reinforced plastic pipe necessary to fully include two adjacent corrugations.
In regards to claim 16, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said two stage male connector cooperates with said two stage female connector to provide two spaced overlapped sleeve connecting segments of different diameters with a first sleeve connecting segment defined by the extent of overlap of 
	In regards to claim 17, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said inner cuff portion includes a series of outwardly extending reinforcing ribs and/or reinforcing corrugations of a diameter equal to or less than said second diameter.
	In regards to claim 18, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose a reinforced plastic pipe comprising: an inner wall of a first inner diameter reinforced by a series of outwardly extending corrugations having multiple greater second diameters that reinforce and increase the strength of said pipe; a male connector having a first spigot portion and a second spigot portion having an outer diameter greater than an outer diameter of said first spigot portion, said second spigot portion having a plurality of corrugations; and a female connector having a first cuff portion and a second cuff portion having an inner diameter greater than an inner diameter of said first cuff portion, said first cuff portion configured to receive and engage said first spigot portion and said second cuff portion configured to allow said first spigot portion to pass through to said first cuff portion and to receive and engage said spigot portion, and wherein said outer diameter of said first spigot is approximate to the inner diameter of said first cuff portion, and said outer diameter of said second spigot is approximate to the inner diameter of said second cuff portion.
	In regards to claim 19, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose said corrugations of said female connector have the same outer second 
In regards to claim 20, in Figures 1A and 3 with associated paragraphs, Sutton et al disclose after assembly there is a shallow recess between a free end of said first spigot portion and a start of said first cuff portion, after assembly said male connector may move relative to said female connector while providing overlap between said connectors and providing a relative uniform inner wall diameter.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679